     Case 2:19-cv-04689-SVW-AGR Document 11 Filed 07/23/19 Page 1 of 3 Page ID #:30




 1    MARTIN & BONTRAGER, APC
      G. Thomas Martin, III (SBN 218456)
 2    Nicholas J. Bontrager (SBN 252114)
 3    6464 W. Sunset Blvd., Ste. 960
      Los Angeles, CA 90028
 4
      T: (323) 940-1700
 5    F: (323) 238-8095
 6    Tom@mblawapc.com
      Nick@mblawapc.com
 7    Attorneys for Plaintiffs
 8    ADRIENNE YOUNGBLOOD,
 9
10
                           UNITED STATES DISTRICT COURT

11                       CENTRAL DISTRICT OF CALIFORNIA
12
                                                  Case No.: 2:19-cv-04689-SVW-AGR
13    ADRIENNE YOUNGBLOOD,,
14          Plaintiff,
15                                                NOTICE OF SETTLEMENT
            vs.
16
17
18    CAPITAL ONE BANK, N.A.,
19                       Defendant(s),
20
21
22                              NOTICE OF SETTLEMENT
23
            NOW COMES Plaintiff, ADRIENNE YOUNGBLOOD,, by and through the
24
25    undersigned counsel, and hereby notifies this Honorable Court that the parties have
26
      reached an agreement to settle the instant matter in its entirety. The parties, through
27
28    counsel, are working cooperatively to consummate the settlement as expeditiously

                                                 -1-

                                                                        NOTICE OF SETTLEMENT
     Case 2:19-cv-04689-SVW-AGR Document 11 Filed 07/23/19 Page 2 of 3 Page ID #:31




 1    as possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 voluntary dismissal,
 2    with prejudice, within sixty (60) days.
 3
 4
 5                                              RESPECTFULLY SUBMITTED,
 6    Dated: July 23, 2019                      MARTIN & BONTRAGER, APC
 7
 8                                              By: /s/ Nicholas J. Bontrager
 9                                              Nicholas J. Bontrager
                                                Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-

                                                                         NOTICE OF SETTLEMENT
     Case 2:19-cv-04689-SVW-AGR Document 11 Filed 07/23/19 Page 3 of 3 Page ID #:32




 1                            CERTIFICATE OF SERVICE
 2          I hereby certify that on the 23rd day of July, 2019, I electronically filed the
 3
      foregoing with the Clerk of the Court using the CM/ECF. The Notice of Settlement
 4
 5    has been served on Defendants counsel of record by way of the CM/ECF.
 6
 7
 8                                                    By: /s/ Nicholas J. Bontrager
 9                                                    Nicholas J. Bontrager, Esq.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-

                                                                       NOTICE OF SETTLEMENT
